DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 	
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 09/29/2021.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant’s election without traverse of the species I and subspecies of Figs. 1-9, claims 1-5, 12-13 and 15-19 being readable thereon, in the reply filed on 09/29/2021 is acknowledged.
	- Claims 6-11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.
- In view of the allowance of the generic claim 19, non-elected claim 20 has been rejoined with their base claim.  
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the movable member  (24) includes a first pressure-receiving surface  and a second pressure-receiving surface” recited in claim 12,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: the limitation “wherein an outer peripheral surface of the movable member  includes a first pressure-receiving surface that receives a pressure of the hydraulic oil introduced into the first control chamber, and a second pressure-receiving surface that receives a pressure of the hydraulic oil introduced into the second control chamber” recited in claim 12).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pump forming member”, “a movable member”, “a biasing member”, “a control mechanism”, “a spool biasing member” recited in claims 1-3, 12-13, 15-16, 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3, 5, 12-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Regarding claim 3, the term “can generate” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the solenoid generates the electromagnetic force and under what condition the solenoid does not generate the electromagnetic force.  Accordingly, the term “can” should not be used/should be avoided in the claim language.   
- Claim 5 recites the limitation "the first pressure-receiving surface" in line 2 and “the second pressure-receiving surface” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
- Claim 12 recites the limitations "wherein an outer peripheral surface of the movable member  includes a first pressure-receiving surface that receives a pressure of the hydraulic oil introduced into the first control chamber, and a second pressure-receiving surface that receives a pressure of the hydraulic oil introduced into the second control chamber". Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable.
- Regarding claim 13, the term “can swing” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the movable member swings around a support point and under what condition the movable member does not swing around a support point. Accordingly, the term “can” should not be used/should be avoided in the claim language.
- Claim 18 recites the limitation "the spool" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
- Claim 19 recites the limitation "the area of the opening" on page 97, line 15.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 20 is indefinite since claim 20 depended on claim 19.
	For the purpose of this Office action, the claims 3, 5, 13 and 18-20 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3, 5 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kumasaka (Publication Number JP2014-066178A).
	Regarding claim 1, as shown in Fig. 1,  Kumasaka discloses a variable displacement pump configured to supply hydraulic oil, the variable displacement pump 1 comprising: a housing 26 including a containing chamber (see Fig. 1), a discharge port 28, and an intake port 29 therein; a pump forming member  20, 21, 22 provided in the containing chamber, the pump forming member being configured to suck the hydraulic oil from the intake port and discharge the hydraulic oil to the discharge port by being rotationally driven; a movable member 23 provided in the containing chamber, the movable member 23 defining a plurality of pump chambers (r) by containing the pump forming member on an inner peripheral side of the movable member, the movable member being configured to change a change amount of a volume of each of the pump chambers when the pump forming member rotates due to a movement of this movable member; a biasing member 27 provided in the containing chamber, the biasing member 27 being configured to bias the movable member 23 in a direction for increasing the change amount of the volume of each of the pump chambers; a first control chamber (R1) provided between an inner periphery of the containing chamber and an outer periphery of the movable member, the hydraulic oil being introduced from the discharge port 28 into the first control chamber (R1), the first control chamber having a volume that increases when the movable member moves in a direction counteracting the biasing force of the biasing member;- 87 - a second control chamber (R2) provided between the inner periphery of the containing chamber and the outer periphery of the movable member 23, the hydraulic oil being able to be introduced from the discharge port 28 into the second control chamber (R2) via a supply/discharge passage 33, 39; 37 or being able to be discharged from inside this second control chamber, the second control chamber (R2) having a volume that increases when the movable 
Note that  “configured to be able to switch a state in which the second control chamber is opened to the supply/discharge passage and a state in which the second control chamber is closed to the supply/discharge passage” is considered functional language.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. Since Kumasaka is capable of controlling (opening/closed) the supply/discharge passage in the second control chamber by a control mechanism/spool/solenoid, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)). 
	Regarding claim 2, Kumasaka discloses wherein the control mechanism 3 includes a cylinder 410, 411 including a supply/discharge port 33, 39; 37 connected to the supply/discharge passage 33, 39; 37, and a communication port 330 connected to the second control chamber R2, a spool 41 provided reciprocably in an axial direction of the cylinder inside the cylinder, the spool 41 being configured to receive a pressure of the hydraulic oil delivered from the discharge port 28 that is introduced from the supply/discharge port 33, 39; 37 into the cylinder, and- 88 - a solenoid 6, 7 configured to be able to generate an electromagnetic force that biases the spool in the axial direction.      
configured to” doing something are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is  “configured to” performing a function is not a positive limitation but only requires the ability to perform (i.e. the apparatus does not have to “perform” the function).  
	Regarding claim 3, Kumasaka discloses wherein the spool 41 is biased by the pressure of the hydraulic oil toward one side in the axial direction, wherein the control mechanism 3 includes a spool biasing member 36, 43 configured to bias the spool toward the other side in the axial direction, and wherein the solenoid 6, 7 can generate the electromagnetic force that biases the spool toward the one side in the axial direction.    
	Regarding claim 5, Kumasaka discloses wherein the first pressure-receiving surface and the second pressure-receiving surface face each other in the axial direction, and define a space 36 into which the hydraulic oil is introduced from the discharge port 28 together with an inner peripheral surface of the cylinder 410, 411.   
	Regarding claim 12, Kumasaka discloses wherein an outer peripheral surface of the movable member 23 includes a first pressure-receiving surface that receives a pressure of the hydraulic oil introduced into the first control chamber (R1), and a second pressure-receiving surface that receives a pressure of the hydraulic oil introduced into the second control chamber (R2), and wherein an area of the second pressure-receiving surface is larger than an area of the first pressure-receiving surface (see Fig. 1).     
	Regarding claim 13, Kumasaka discloses wherein the movable member 23 can swing around a support point 25.

Allowable Subject Matter
10.	Claims 4 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	Claims 15-17 area allowed over the prior art of record.
12.	Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 20 is also indicated as allowable subject matter by virtue of being dependent on the independent claim 19.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
	- Regarding claim 15: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the method for controlling the variable displacement pump comprising: closing the second control chamber to the - 92 - supply/discharge passage during a predetermined period before the number of rotations of the pump forming member reaches a predetermined rotation number region, and, after that, opening the second control chamber to the supply/discharge passage when the number of rotations of the pump forming member reaches the predetermined rotation number region or around this region, when keeping the pressure of the hydraulic oil supplied by the variable displacement pump within a predetermined range while the number of rotations of the pump forming member falls within the predetermined rotation number region.
	- Regarding claim 16: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the method for controlling the variable displacement pump comprising: closing the second control chamber to the supply/discharge 
	- Regarding claim 19: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the method for controlling the variable displacement pump comprising: reducing an area of the opening of the supply/discharge port or the communication port on the inner peripheral surface of the cylinder compared to after a pressure of the hydraulic oil reaches a control hydraulic pressure at least during a predetermined period until the pressure of the hydraulic oil supplied by the variable displacement pump reaches the control hydraulic pressure, when keeping the pressure of the hydraulic oil supplied by the variable displacement pump at the control hydraulic pressure after changing this pressure toward the control hydraulic pressure.


Prior Art
14.	The IDS (PTO-1449) filed on Feb. 28, 2020 has been considered.  An initialized copy is attached hereto.  
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Hirata (U.S. Patent Number 5,085,051), Armenio (U.S. .


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746